Name: Commission Regulation (EEC) No 3498/86 of 17 November 1986 re-establishing the levying of customs duties on other new motor vehicles for the transportation of goods, falling within subheading 87.02 B II a) 2 ex bb), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  land transport;  Asia and Oceania
 Date Published: nan

 No L 323/8 Official Journal of the European Communities 18 . 11 . 86 COMMISSION REGULATION (EEC) No 3498/86 of 17 November 1986 re-establishing the levying of customs duties on other new motor vehicles for the transportation of goods, falling within subheading 87.02 B II a) 2 ex bb), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 21 November 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other new motor vehicles for the transportation of goods, falling within subheading 87.02 B II a) 2 ex bb), originating in South Korea, the individual ceiling was fixed at 3 000 000 ECU ; whereas, on 11 November 1986, imports of these products into the Community originating in South Korea reached the CCT heading No Description 87.02 B II a) 2 ex bb) (NIMEXE code 87.02-86) Other new motor vehicles for the trans ­ portation of goods Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1986. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 352, 30 . 12. 1985, p. 1 .